DixoN, O. J.
The description in the deed is in these words : “ Part of N. W. J, Lot 3, N. by Wolcott, E. by Scharb, S. by Worthly, W. by Webber, Stffr acres, of sec. 9, T. 7, E. 22.” The *104plaintiff, in bis complaint, claims title under tbe deed to “ part of the northwest quarter of section 9, town Y, range 22, east, and described as lot 3, and bounded as follows, viz.: north by lands of Wolcott, east by lands of Scharb, south by lands of Worthly, and west by lands of Webber, being 5J acres.” A copy of the deed is annexed to the complaint, and made part of it, and the question arises as to the sufficiency of the description in the deed to pass the title by tax sale. The description is elliptical. Many words must be supplied to make it full and accurate, or to correspond with that claimed in the complaint. Between the words “N. W. and the words “Lot 3” must be supplied the words being, known as, or described as, or others of like import. The question is, Can these words be supplied so as to help out the description? We are of opinion that they cannot, and that the deed is void for uncertainty in the description. We have already decided that tax deeds cannot, like deeds between private persons, be aided by intendment; that no part of the description can be rejected as surplusage, nor words omitted be supplied. Curtis v. The Board of Supervisors of Brown Co., 22 Wis. 167. To supply the words here required in order to give the deed the effect claimed for it by the plaintiff, would be to change the grammatical sense and connection of the language used, as it would ordinarily be understood in descriptions of this kind. Ordinarily, the word to be supplied would be the word of, so that it would read “ part of the N. W. £ of Lot 3.”
We feel certain that the description cannot be aided by supplying words which would give to the language used a signification different from that in which it would be usually understood ; and we accordingly hold the deed void for the uncertainty of description of the land sold.
The act of 1866, chap. 53, Laws of 1866, has no influence upon the question, for the very plain reason that the legislature has, under the constitution, no power to declare a deed valid *105which by law was void as between the parties to it at the time of the passage of the act.
By the Court. — Order affirmed.